Citation Nr: 0523986	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  01-06 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In an October 2003 decision, the Board reopened the claim 
based on new and material evidence.  The Board then remanded 
the claim to the RO for further development and 
consideration.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The ESG (now USASCURR) has indicated it is conceivable, 
based on a considerable body of circumstantial evidence, the 
veteran served in combat.

3.  The most persuasive medical evidence of record, however, 
indicates the veteran does not have PTSD as a result of his 
service in the military - including any combat he may have 
experienced.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There was a significant change in the law with the enactment 
of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are set forth at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and include enhanced 
duties to notify a claimant for VA benefits.  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
August 2000, so before the VCAA even existed.  And in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) clarified that where, as here, the VCAA notice was 
not sent until after the initial adjudicatory decision at 
issue (here, because the VCAA did not exist when the RO 
initially considered the claim), VA does not have to vitiate 
that initial decision and start the whole adjudicatory 
process anew as if that decision was never made.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice such that he is not prejudiced.  
Id. at 120.  And this already has occurred in this particular 
instance.

The Board again notes that the initial rating decision in 
August 2000 was promulgated before the implementation of the 
VCAA.  Therefore, that rating decision could not have 
possibly satisfied its requirements.  But even so, the 
veteran has been provided several letters requesting 
information pertaining to the stressors he believes caused 
his PTSD, and the RO twice attempted to verify his stressors 
with the appropriate agency.  And since the enactment of the 
VCAA, the RO has sent him a VCAA letter in July 2004, given 
him an opportunity to identify and/or submit additional 
supporting evidence in response, and readjudicated his claim 
on the merits in May 2005 with specific consideration of the 
VCAA.  That VCAA letter, which preceded the RO's 
readjudication of the claim, explained the type of evidence 
that needed to be submitted for him to prevail on this claim, 
what evidence he should submit, and what evidence the RO 
would obtain for him.  As well, the RO cited the regulations 
pertaining to the VCAA in the May 2005 supplemental statement 
of the case (SSOC).  Consequently, he already has received 
the requisite VCAA notice, so any defect with respect to the 
timing of it was mere harmless error.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, 
whether procedural or substantive, is prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.)



Moreover, the veteran has been provided every opportunity to 
submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit specific information concerning his 
alleged stressors.  And he submitted, or the RO obtained, his 
service medical records, private medical records and his VA 
medical records.  He provided statements regarding the 
stressors he experienced in service, and the RO provided him 
two examinations for opinions regarding the etiology of his 
PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so, 
again, the timing of the VCAA notice was merely harmless 
error.  VAOPGCPREC 7-2004.  And for the reasons indicated, 
the content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required.  That 
is to say, "the record has been fully developed, " and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Background

The veteran's service personnel records indicate he was 
awarded the National Defense Service Medal (NDSM), Vietnam 
Service Medal (VSM), Republic of Vietnam Campaign Medal 
(RVCM), Good Conduct Medal (GCM), and Small Arms Expert 
Marksmanship Ribbon (SAEMR).  There is no indication he was 
awarded a Purple Heart Medal or similar combat citation, or 
was a prisoner of war (POW).  His military occupational 
specialty (MOS) was an aircraft repairman.  His service 
personnel records also indicate he was on temporary duty in 
South East Asia for 15 days in March and April 1968, and for 
36 days in May and June 1968.  

The veteran's service medical records show he was treated for 
musculoskeletal pain at a military hospital in Cam Rahn Bay, 
Vietnam, in June 1968.  On his medical history report on 
separation from service in March 1970, he said that he was 
treated for chest pains in 1969, but no disease was found.  
He was also treated with normal recovery for mononucleosis 
from September to October 1969.  He also noted childhood 
diseases and pre-service fractures of the forearms.  He 
denied all other significant medical or surgical history.  He 
was discharged in May 1970.

The veteran was hospitalized at a private facility for 
chronic alcohol addiction from October to November 1981.  On 
private hospitalizations in May 1982 and July 1982, he was 
diagnosed with major affective disorder, PTSD and alcoholism.  
He stated that he was a POW and underwent very harsh 
treatment by the North Vietnamese.  He was also upset that he 
was injured in combat and was in a VA hospital for treatment 
of these wounds, but never received the Purple Heart Medal.  
He also stated that he was told in service that he would be 
awarded the Distinguished Service Cross, yet never received 
this decoration.  He noted that his service personnel records 
do not indicate his wounding, becoming a POW, or that he 
received these decorations; and he would like to have these 
records corrected.

According to the report a final psychiatric evaluation at the 
U. S. Medical Center for Federal Prisoners, dated in May 
1983, the veteran stated that he had phobic attacks due to 
being enclosed in a coffin like structure in Vietnam.  He 
also stated that he was a POW for 12 days and escaped from a 
pit when his captors, the Viet Cong, were under attack.  He 
said he was rescued by a plane several days later.  He denied 
any untoward effect from this incident.  He did not 
understand how the previous examining physician could have 
found any psychiatric problems due to these experiences.  He 
reasoned that perhaps he gave the physician this idea in 
order to be discharged from the hospital.  Under specific 
questioning, he denied reexperiencing this in-service trauma 
on a recurrent basis, social withdrawal as a result of the 
incident, feelings of detachment or estrangement from others, 
recurrent intrusive recollections of the event, recurrent bad 
drams about the event, guilt about surviving, or any symptoms 
of PTSD.  The examiner noted there was currently a dispute in 
psychiatry concerning the issue of alcoholism.  Some in the 
profession believed that underlying conflicts and possible 
affective disorders cause someone to become an alcoholic; 
while others believe that alcoholism is the primary problem 
and that when the condition is resolved no other mental 
problems are found.  The examiner noted the earlier diagnoses 
of depressive disorder and possible PTSD, but stated that no 
other mental disorder contributed to the offense for which 
the veteran was charged.  The diagnoses were alcohol 
intoxication at the time of the offence in March 1983, and 
alcohol abuse and depression.  

In private and VA medical records from 1982 to 1986, the 
veteran was also diagnosed with drug overdose, alcoholism, 
generalized anxiety disorder with depressive features, 
chronic stress disorder, reactive depression, 
adjustment disorder, and bipolar disorder.   

In a letter dated in July 1986, Jack S. Garrison, M.D., 
stated that he had treated the veteran since October 1963 and 
he was in good physical and mental condition while in high 
school.  However, after separation from service, he suffered 
significant changes in both his physical and mental status, 
and had a very difficult time handling everyday stress.  

In October 1986, the veteran underwent surgery due to a self-
inflicted gunshot wound to the left side of his chest.  The 
psychiatric diagnoses were alcohol abuse, PTSD, and rule out 
bipolar disorder.  

In a letter dated in May 1987, the United States Army and 
Joint Services Environmental Support Group (ESG) (now U.S. 
Armed Services Center for Unit Records Research (USASCURR)) 
stated that the veteran's claim was one of the most difficult 
incident the ESG ever encountered.  They could confirm that 
he was at Cam Rahn Bay in Vietnam at the time of the Air 
Force's two-day rescue mission Kam Duc Special Forces Camp.  
ESG stated that in the absence of any further information, 
the best answer they could give was that there was a 
considerable body of circumstantial evidence suggesting the 
veteran participated in the rescue mission at Kam Duc.  They 
also provided a history of the enemy attack on Kam Duc, the 
Air Force's involvement in the evacuation of the base, 
including the destruction of several aircraft, and that the 
base was overrun after all servicemen were evacuated.  

A VA examination was conducted in September 1987.  The 
examiner stated the veteran's claims file was not available 
for review.  The veteran said he started drinking heavily in 
1966, while in the military.  He also said he volunteered to 
repair aircraft in a special forces camp that was being 
evacuated.  He spent 9 days in the camp, which was under 
enemy attack every night.  The examiner observed the veteran 
did not relate a life-threatening experience but stated that 
he was scared all the time and still frequently dreams about 
this experience.  The examiner stated that the veteran's 
primary problem was alcohol abuse and did not give the 
impression that he had PTSD.  The diagnosis was alcohol 
dependence.  

In May 2000, the veteran requested service connection for 
PTSD.

A fee-basis examination was conducted in August 2000.  The 
veteran stated that he was stationed at Cam Rahn Bay, 
Vietnam, for four months in 1968.  The examiner indicated the 
veteran had a history of bipolar disorder and chronic 
alcoholism for 30 years; and there was some question 
regarding whether he had PTSD.  The examiner noted that the 
veteran's statements regarding his military service were in 
contradiction to the material in his claims file.  The 
examiner pointed out it was important for the veteran to have 
some sort of psychiatric testing to determine whether he had 
organic brain syndrome as a result of his chronic alcoholism 
to explain his contention that he is a recipient of the 
Purple Heart Medal and was a POW and, therefore, was the son 
his father always wanted.  The examiner noted that, if the 
veteran did not have organic brain syndrome, then these 
statements were a deliberate attempt to enhance the 
grandiosity associated with his bipolar disorder.  The 
examiner noted that it was very important for the veteran to 
be perceived as a hero as he never met the expectations of 
his father.  The examiner stated that the veteran did not 
sustain any combat wounds or life-threatening stressors 
during his six-day stay at Special Forces camp.  The examiner 
noted that it was interesting that the veteran attended a VA 
PTSD course, in that he has gotten information he heard from 
other veterans confused with his own experiences.  The 
examiner also stated there was no evidence of significant 
emotional harm that would warrant a diagnosis of PTSD.  The 
diagnoses, instead, were bipolar disorder and alcohol 
dependence.  

The veteran was discharged from a VA detoxification ward in 
September 2000 and entered an outpatient VA PTSD Clinical 
Team (PCT) program.  On intake assessment, he related that he 
had served with the 38th Tactical Airlift Squadron 
and believes he was in Vietnam in February 1968.  He stated 
that, in March 1968, he was sent to Kam Duc Special Forces 
Camp while it was being overrun by enemy forces and he was 
under enemy fire for the entire 6 days that he was at the 
camp.  He also reported that he continues to experience 
intrusive thoughts, hallucinatory flashbacks, hypervigilance, 
and suicidal thoughts due to his Vietnam experiences.  
Subsequently, he was diagnosed with PTSD and received 
treatment for the condition.  

In April 2005, in response to another RO request to verify 
the veteran's stressors, the USASCURR stated that a review of 
the historical report of the 38th Tactical Airlift Wing, the 
higher headquarters of the 38th Tactical Airlift Squadron, 
indicated that aircrews were deployed to Japan.  

The veteran claims that he has PTSD as a result being wounded 
in Vietnam, becoming a POW, and witnessing a base being over 
run by enemy troops with a large amount of casualties.  

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).



To establish service connection for a disability, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
This burden may not be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  See, too, Gaines v. West, 11 
Vet. App. 353, 357 (1998), citing Cohen v. Brown, 10 Vet. 
App. 128 (1997) and Suozzi v. Brown, 10 Vet. App. 307 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy, "as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2004); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

If on the other hand, however, the claimant did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then his testimony alone is insufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal, effective March 7, 2002, 
but only with regards to a PTSD claim based on a personal 
assault.  See 67 Fed. Reg. 10,330 (Mar. 7, 2002).

The Board initially points out that the service awards given 
to the veteran are not among those listed in VA's 
Adjudication Procedure Manual (Manual) as conclusive evidence 
of participation in combat.  See M21-1, Part VI, Change 112, 
para 11.37(b)(1) (March 10, 2004).  See also VAOGCPREC 12-99 
(Oct. 18, 1999).  His service personnel and medical records 
do not show his becoming a POW or being wounded in combat.  
It is inconceivable that he would mention childhood diseases 
and injuries, as well as several relatively minor medical 
problems in service during his March 1970 military discharge 
examination, yet fail to mention sustaining a combat wound or 
harsh treatment as a POW.  In any event, he was provided 
several opportunities to provide evidence supporting his 
contentions that he sustained a combat wound or was a POW, 
but no such evidence was ever submitted beyond his 
statements.  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993).

The ESG (now USASCURR) acknowledged that aircraft mechanics 
from the veteran's unit participated in the Air Force rescue 
mission of Kam Duc during the period the veteran was in South 
East Asia.  Even assuming without deciding that he 
participated in that Air Force rescue mission of Kam Duc, the 
Board affords greater probative weight to the opinion of the 
physician who performed the fee-basis examination in August 
2000 that the veteran did not experience a life-threatening 
stressor during his six-day stay in Kam Duc, and that he 
therefore does not have PTSD.  See Cohen, supra (the question 
of whether a stressor that occurred is of sufficient gravity 
to cause or to support a diagnosis of PTSD is a question for 
medical professionals).

The record contains several diagnoses of PTSD related to 
events in service.  But, as noted above, the veteran related 
to these medical providers that he sustained a combat wound 
and was a POW, events that have not been otherwise confirmed.  
Even assuming that one of these medical providers rendered a 
diagnosis of PTSD related to the experiences in Kam Duc only, 
this report still failed to completely address the veteran's 
entire medical history, and the report is not as detailed or 
thorough as the fee-basis examiner's report to the contrary 
and does not reflect the extensive work-up that accompanied 
that report.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The fee-
basis examiner is the only medical provider to review the 
veteran's claims file, and he also heard the veteran's 
account of his experiences at Kam Duc, specifically, prior to 
rendering the opinion that the veteran does not have PTSD, 
much less PTSD related to those purported events.

The veteran's assertions that he has PTSD related to service 
does not constitute competent evidence that he has the 
condition.  Because, as mentioned, as a layman, he simply is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  So his opinion about this has no 
probative weight in addressing this determinative issue

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 3.102; see also Schoolman 
v. West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


